DETAILED ACTION
This action is in response to communication files on 11/8/2021
Allowable Subject Matter
	Claims 1-20 are allowed.
Reasons for Allowance
	The claims in the instant application are allowed a result of the decision of the Patent Trial and Appeal Board.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN S LIN whose telephone number is (571)270-0612.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ALFORD W KINDRED/Supervisory Patent Examiner, Art Unit 2153                                                                                                                                                                                                        



/ALLEN S LIN/Examiner, Art Unit 2153